Citation Nr: 0632364	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic lateral 
instability of the left ankle with peroneal tendonitis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from June 1994 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran submitted her original claim for disability 
compensation benefits in October 2001.  The veteran was 
granted service connection for chronic lateral instability of 
the left ankle with peroneal tendonitis and assigned a 10 
percent disability evaluation in a November 2001 rating 
decision.  

The veteran's claim for an increased rating was received in 
April 2002 and the veteran's disability rating was increased 
to 20 percent by way of a September 2003 rating decision.

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  The 
veteran testified that she received treatment from Dr. Aziz, 
a pain specialist, for her ankle.  She said she was scheduled 
for surgery on her ankle at the VA Medical Center (VAMC) in 
Memphis later in May 2006.  She alleged that the VA 
examination she was afforded in January 2006 did not 
accurately reflect the severity of her left ankle disability.  

Because the veteran testified that she was undergoing surgery 
at VA for her service-connected left ankle disability, the 
surgical report and any outstanding VA treatment records 
should be obtained and associated with the claims file.  The 
RO should also request any outstanding treatment records from 
Dr. Aziz.

Furthermore, as noted above, the veteran was last afforded a 
VA examination regarding her service-connected left ankle 
disability in January 2006.  Because the veteran has since 
undergone surgery, a current VA examination is required in 
order to fully assess the current status of the veteran's 
disability.

(The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated her for 
her left ankle disability.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  
The RO should specifically request 
any May 2006 surgical report from 
the Memphis VAMC and private 
treatment reports from Dr. Aziz.  

2.  After completion of the above 
action, the veteran should be 
afforded a VA examination to assess 
her current disability status.   Any 
and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  Range of motion studies 
must be conducted and all functional 
losses should be identified, such as 
pain on use, weakness, 
incoordination, fatigability, etc.  
Functional loss should be equated 
with "moderate," or "marked" 
limitation of motion.  If the May 
2006 surgery was for service-
connected disability, post-operative 
scarring should be described in 
detail.  Any symptoms or additional 
functional loss due to scarring 
should be specifically noted.  A 
complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, the 
RO should take corrective action.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  Consideration should be 
given to any post-surgery period of 
convalescence, if the May 2006 
surgery was for service-connected 
left ankle disability.  If the 
benefit sought is not granted, the 
veteran and her representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

